L.B.F. 2016-4
STATEMENT OF PRO SE DE

| 1039 4/Nic
Debtor’s Name Nike Q Mea Case No.

Address Stal x), Clackson Ave Chapter of Case | 3

Telephone Number (home) 24.7-779-469¢ Date Case Filed alo
Telephone Number (work)

1.

List the name, address, and telephone number of any person or business assisting you in
filing or preparing papers for this case:

Nie

 

 

pi State how you were referred to the person or business named above or the source of
advertisement you responded to.
3. a

 

Total fee charged by person or business named above $

* ra
An o
b. Amount of fee paid as of the date you filed bankruptcy $ oy =
p> vere
c.

aes

oe ed
Did the preparer tell you the amount of court costs that must be paid ta file your
case? “

ar.

5 “9 ~ ret
YES NO (circle one) a mm utd
<i, ©
4, Were various chapters or types of bankruptcy explained to you? © a
YES NO (circle one) = \}
Other Comments
5.

 

Did the preparer explain to you that you have the right to claim certain property as
exempt?

YES NO (circle one)
6. Did the preparer give you a copy of the papers he prepared for you?

YES NO (circle one)

—
Date: | faslac MALES.

 
